—Proceeding pursuant to CPLR article 78 to review a determination of Richard E. Jackson, Jr., as Commissioner of Motor Vehicles of the State of New York, dated May 1, 1997, which, after a hearing, revoked the petitioner’s inspection station license upon a finding that the petitioner had violated Vehicle and Traffic Law § 303 (e) (1).
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
*338Contrary to the petitioner’s contention, the administrative hearing was timely conducted within 12 months after the initiation of the investigation (see, 15 NYCRR 127.2). The determination that the petitioner issued inspection certificates for two vehicles which were not physically present at the facility at the time of the purported inspection was supported by substantial evidence.
Under all of the circumstances, including the petitioner’s disciplinary record of, inter alia, two prior suspensions, the penalty of revocation of the petitioner’s inspection license was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Macy v Suffolk County Probation Dept., 234 AD2d 298). Rosenblatt, J. P., Ritter, Krausman and McGinity, JJ., concur.